ANSTEAD, Judge,
dissenting.
I believe the trial court was technically in error in granting a motion for involuntary dismissal where the plaintiff-appellant had presented a prima facie case of fraud. There is some proof in the record that the appellant was misled into believing she was purchasing an eight (8) unit motel. After the purchase, it was discovered that the eight units could not be lawfully used as separate motel rooms. Although it may appear silly and inefficient in a case like this, the rule is that a trial court must wait until the defendant has rested before evaluating or deciding the credibility of the plaintiffs evidence. See Panet v. Resood, 345 So.2d 825 (Fla. 4th DCA 1977).